


Exhibit 10.16

 

AMENDED AND RESTATED GAS GATHERING AND COMPRESSION

AGREEMENT

(Sherwood)

 

This Amended and Restated Gas Gathering and Compression Agreement (“Agreement”)
is made and entered into this 4th day of November, 2013, by and between
MOUNTAINEER MIDSTREAM COMPANY, LLC, a Delaware limited liability company
(“Mountaineer”), and ANTERO RESOURCES CORPORATION, a Delaware corporation
(“Antero”).  Mountaineer and Antero may be referred to individually as a
“Party,” or collectively as the “Parties.”

 

RECITALS:

 

A.                                    On April 16, 2012, Antero and MarkWest
Liberty Midstream & Resources, L.L.C. (“MarkWest”) entered into the Gas
Gathering Agreement (as amended on June 21, 2013, the “Original Agreement”).  
On June 21, 2013, Mountaineer acquired the Gathering System from MarkWest. As
part of that transaction, Mountaineer was assigned all of MarkWest’s right,
title and interests to the Original Agreement, and Mountaineer assumed all
obligations of MarkWest under the Original Agreement.

 

B.                                    Antero owns or controls Gas produced from
oil and gas leasehold rights or other oil and gas interests and rights, and
Antero desires to develop such interests and rights for the production of oil
and/or gas.

 

C.                                    The Parties now desire to amend and
restate the Original Agreement.

 

AGREEMENT:

 

In consideration of the mutual covenants and agreements contained herein, Antero
and Mountaineer agree as follows:

 

ARTICLE 1: DEFINITIONS

 

Accounting Period.  The period commencing at 10:00 a.m., Eastern Time, on the
first (1st) day of a calendar month and ending at 10:00 a.m., Eastern Time, on
the first (1st) day of the next succeeding month; provided that the first
Accounting Period shall commence on the Gathering Effective Date of the Lateral
whose Gathering Effective Date first occurs, and the last Accounting Period
shall end on the date on which the term of this Agreement ends as provided in
Section 2.1.

 

Affiliate.  With respect to an entity, any other entity controlling, controlled
by or under common control with such entity.  As used in this definition, the
term “control,” including the correlative terms “controlling,” “controlled by”
and “under common control with,” shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of an entity, whether through ownership of voting securities, by
contract or otherwise.

 

--------------------------------------------------------------------------------


 

Annex.  A Lateral Annex or Compressor Station Annex, as applicable.

 

Antero’s Gas.  Gas actually delivered by Antero to a Receipt Point.

 

Audit Period.  As defined in Section 9.2.

 

Btu.  A British Thermal Unit, which is the quantity of heat required to raise
the temperature of one (1) pound avoirdupois of pure water from fifty-eight and
five tenths degrees Fahrenheit (58.5oF) to fifty-nine and five tenths degrees
Fahrenheit (59.5oF) at a pressure of fourteen and six hundred ninety-six
thousandths pounds per square inch absolute (14.696 psia).

 

Business Day.  Any day other than Saturday, Sunday or a legal holiday in the
State of West Virginia.

 

Compression Effective Date.  With respect to each Compressor Station, the date
on which such Compressor Station has been constructed and made operational and
is capable of operating at its design pressure and other design parameters, in
each case in accordance with the Compressor Station Annex with respect to such
Compressor Station, or, if such Compressor Station is located on a Lateral and
at such time the Gathering Effective Date for such Lateral has not occurred,
such later date on which the Gathering Effective Date for such Lateral has
occurred.

 

Compression Fee.  As defined in Section 4.2.b.

 

Compressor Station.  Each field compression station on a Lateral that is
constructed and installed in accordance with a Compressor Station Annex and
Section 4.2.  The term “Compression Station” does not include, and this
Agreement does not cover, the field compressor station that has been constructed
and installed by MarkWest at the Sherwood Plant.

 

Compressor Station Annex.  The Compressor Station Annex for each Compressor
Station attached to this Agreement as of the date hereof,  together with each
additional Compressor Station Annex added to this Agreement by the mutual
agreement of the Parties after the date hereof, containing each of the items
contemplated by this Agreement to be set forth in a Compressor Station Annex and
substantially in the form of the Compressor Station Annexes for the Zinnia and
Middle Point Compressor Stations dated as of the date hereof and attached
hereto.

 

CPI.  As defined in Section 8.2.

 

CPR Panel.  As defined in Section 16.3.

 

Dispute.  As defined in Section 16.3.

 

2

--------------------------------------------------------------------------------


 

Dispute Notice.  As defined in Section 16.3.

 

Force Majeure.  Any cause or condition not within the reasonable control of the
Party claiming suspension and which, by the exercise of reasonable diligence,
such Party is unable to prevent or overcome, and, without limiting the
generality of the foregoing, specifically includes major equipment failures,
inabilities or delays in obtaining requisite permits, easements and rights of
way (except as expressly set forth below in this paragraph), consents and
authorizations, and delays occasioned by governmental actions.

 

Gas.  All hydrocarbon and non-hydrocarbon substances produced from gas and/or
oil wells in a gaseous state at the relevant receipt point.

 

Gathering Effective Date.  With respect to each Lateral, the date on which such
Lateral has been constructed and made operational and is capable of operating at
its design pressure, in each case in accordance with the Lateral Annex for such
Lateral.

 

Gathering Fee.  With respect to each Lateral, the gathering fee per Mcf set
forth in the Lateral Annex for such Lateral.

 

Gathering System.  Gas gathering facilities operated by Mountaineer and used to
transport Antero’s Gas from the Receipt Points to the Redelivery Points,
including the Compressor Stations, and the associated tankage and separation and
dehydration equipment.  The Gathering System includes the Laterals together with
all valves, meters and appurtenant facilities, liquid and drip collection and
handling facilities, and pigging facilities and equipment, and includes also all
rights-of-way, permits and other rights acquired by Mountaineer in furtherance
of its gathering obligations under this Agreement.  The Gathering System also
includes the interconnections to the Sherwood Plant and pig launchers, pig
receivers, slug catchers, and other facilities to deliver High Pressure
Condensate to the Sherwood Plant.

 

Gathering System Fuel.  All Gas and electric power measured and utilized as fuel
or power for the Gathering System, including Gas and electric power utilized as
fuel or power for Compressor Stations.

 

GPM.  The number of gallons of Plant Products per 1,000 Mcf of Gas.

 

Gross Heating Value.  The number of Btus produced by the combustion, on a dry
basis and at a constant pressure, of the amount of Gas which would occupy a
volume of 1 cubic foot at a temperature of [***] and at a pressure of [***],
with air of the same temperature and pressure as the Gas, when the products of
combustion are cooled to the initial temperature of the Gas and air and when the
water formed by combustion is condensed to the liquid state. Hydrogen sulfide
shall be deemed to have no heating value.

 

--------------------------------------------------------------------------------

***Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

3

--------------------------------------------------------------------------------


 

High Pressure Condensate.  That portion of the Gas that condenses in, and is
recovered from, the Gathering System as a liquid.

 

Indemnifying Party and Indemnified Party.  As defined in Section 11.3.

 

Interest(s).  Any right, title, or interest in and to oil and gas leases and
mineral fee interests, together with any pooling, unitization or communitization
of any of the foregoing rights.

 

Lateral.  That portion of the Gathering System designated in a Lateral Annex as
a Lateral and constructed and installed in accordance with a Lateral Annex and
Section 4.1.

 

Lateral Annex.  The Lateral Annex for each Lateral attached to this Agreement as
of the date hereof, together with each additional Lateral Annex added to this
Agreement by the mutual agreement of the Parties after the date hereof,
containing each of the items contemplated by this Agreement to be set forth in a
Lateral Annex and substantially in the form of the Lateral Annex for the Zinnia
and Middle Point Laterals dated as of the date hereof and attached hereto.

 

Losses.  Any actual loss, cost, expense, liability, damage, demand, suit,
sanction, claim,  judgment, lien, fine or penalty asserted by a third party
unaffiliated with the Party incurring such, and which are incurred by the
applicable Indemnified Party on account of injuries (including death) to any
person or damage to or destruction of any property, sustained or alleged to have
been sustained in connection with or arising out of the matters for which the
Indemnifying Party has indemnified the applicable Indemnified Party.

 

Lost and Unaccounted For Gas.  Any Gas lost or otherwise not accounted for
incident to or occasioned by the gathering, treating, compressing (if
applicable), and redelivery, as applicable, of Gas, including Gas released
through leaks, instrumentation, relief valves, unmeasured flares, ruptured
pipelines, and blow downs of pipelines, vessels, and equipment.

 

Mcf.  1,000 cubic feet of Gas, measured at Standard Base Conditions.

 

Measurement Points.  With respect to each Receipt Point, the inlet flange of the
measurement facilities of Mountaineer located at such Receipt Point and, if
applicable, which are downstream of the Compressor Station.  For clarification
purposes, any measurement facilities installed upstream of a Compressor Station
shall not be considered a Measurement Point.

 

4

--------------------------------------------------------------------------------


 

Minimum Compression Fee.  For each Compressor Station, for each Accounting
Period, the amount set forth as the Minimum Compression Fee in the Compressor
Station Annex for such Compressor Station.

 

Minimum Compression Fee Commencement Date.  For each Compressor Station, the
first day of the Accounting Period following the end of the first (1st) 90-day
period after the Compression Effective Date with respect to such Compressor
Station.

 

Minimum Gathering Fee Commencement Date.  For each Lateral, the first day of the
Accounting Period following the end of the first (1st) 90-day period after the
Gathering Effective Date with respect to such Lateral.

 

Minimum Gathering Fee.  For each Lateral, for each Accounting Period, the amount
set forth as the Minimum Gathering Fee in the Lateral Annex for such Lateral.

 

MMBtu.  1,000,000 Btus.

 

MMcf.  1,000,000 cubic feet of Gas, measured at Standard Base Conditions.

 

Plant Products.  Propane, iso-butane, normal butane, iso-pentane, normal
pentane, ethane, hexanes plus, any other liquid hydrocarbon product except for a
liquefied methane product, or any mixtures thereof, and any incidental methane
and incidental ethane included in any Plant Products.

 

Primary Term.  As defined in Section 2.1.

 

Processing Agreement.  That certain Gas Processing Agreement dated as of
March 31, 2011 between Processor and Antero, as amended or restated from time to
time.

 

Processor.  MarkWest Liberty Midstream & Resources, L.L.C.

 

Receipt Point.  Each central delivery point on a Lateral where Antero’s Gas is
delivered to Mountaineer.  The initial Receipt Points on each Lateral shall be
set forth in the Lateral Annex for such Lateral.  Mountaineer shall add
additional Receipt Points (at Antero’s cost) on a Lateral at Antero’s request;
additional Receipt Points not on a Lateral and the terms and conditions relating
thereto may be mutually agreed upon by the Parties in writing.

 

Redelivery Point.  Each point at which Antero’s Gas is redelivered by
Mountaineer to Antero, or to Antero’s designee, or to others entitled thereto. 
As of the date of this Agreement, the Redelivery Point shall be at the inlet
flange of MarkWest’s facilities at the point (whether one or more) between the
Gathering System and the Sherwood Plant.  Additional redelivery points and the
terms and conditions relating thereto may be mutually agreed upon by the Parties
in writing.

 

Required Effective Date.  As defined in Section 4.1.

 

5

--------------------------------------------------------------------------------


 

Required Compression Effective Date.  As defined in Section 4.2.d.

 

Standard Base Conditions.  A pressure of [***] at a temperature of sixty degrees
Fahrenheit (60oF).

 

Sherwood Plant. The natural gas processing plant owned by MarkWest located in
Doddridge County, West Virginia as depicted in Schedule 1 of the Annexes
attached to this Agreement.

 

Taxes.  All gross production, severance, conservation, ad valorem and similar or
other taxes measured by or based upon production, together with all taxes on the
right or privilege of ownership of the Gas, or upon the handling, transmission,
compression, processing, treating, conditioning, distribution, sale, delivery or
redelivery of the Gas, including all of the foregoing now existing or in the
future imposed or promulgated.

 

Thermal Content.  For Gas, the product of the measured volume in Mcfs multiplied
by the Gross Heating Value per Mcf, adjusted to the same pressure base and
expressed in MMBtus; and for a liquid, the product of the measured volume in
gallons multiplied by the gross heating value per gallon determined in
accordance with the GPA 2145-09 Table of Physical Properties for Hydrocarbons
and GPA 8173 Method for converting Mass of Natural Gas Liquids and Vapors to
Equivalent Liquid Volumes, in each case as revised from time to time.

 

Tier 1 Capacity.  With respect to any Lateral, the amount of gathering capacity
that Mountaineer agrees to construct and maintain or otherwise make available
with respect to such Lateral for Antero (as set forth in the applicable Lateral
Annex) or for any third party to which Mountaineer has granted Tier 1 Capacity
in accordance with this Agreement.  Tier 1 Capacity does not include
interruptible capacity.

 

ARTICLE 2:  TERM

 

2.1.                            Term.             Unless earlier terminated in
accordance with its terms, and subject to any extensions of the Primary Term or
any renewal term pursuant to Section 8.1, this Agreement shall remain in full
force and effect for a “Primary Term” commencing on the date of execution and
continuing until March 31, 2026, and shall continue thereafter year to year,
until terminated by either Party, upon twelve (12) months prior written notice
to the other Party in advance of the expiration of the Primary Term or any
renewal term thereof (the Primary Term together with any renewal term, the
“Term”).

 

--------------------------------------------------------------------------------

***Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

6

--------------------------------------------------------------------------------


 

ARTICLE 3:                       PRODUCER COMMITMENTS

 

3.1                               Following the Gathering Effective Date for
each Lateral, Antero shall have the right to deliver such of Antero’s Gas from
the wells connected to the Receipt Points for such Lateral  as Antero, from time
to time, determines to deliver; provided that Antero shall be subject to and
pay, subject to the terms and conditions of this Agreement, (a) the Minimum
Gathering Fee from and after the Minimum Gathering Fee Commencement Date with
respect to such Lateral, and (b) the Minimum Compression Fee for each Compressor
Station located on such Lateral from and after the Minimum Compression Fee
Commencement Date with respect to such Compressor Station.

 

3.2                               Subject to the further terms and provisions of
this Agreement, Antero shall install all facilities necessary to effect the
delivery of Antero’s Gas at the Receipt Points and at the pressure set forth in
Article 5.

 

ARTICLE 4:                       MOUNTAINEER’S RESPONSIBILITIES

 

4.1                               Subject to and in accordance with the other
provisions of this Agreement, including this Section 4.1, following the
execution of a mutually agreed upon Lateral Annex, Mountaineer shall design,
construct, own, maintain and, following the Gathering Effective Date for the
Lateral subject to such Lateral Annex, operate the Gathering System relating to
such Lateral to connect the Receipt Points for such Lateral and to receive into
the Gathering System Antero’s Gas that is delivered in accordance with
Section 4.3.

 

a.                                      Mountaineer shall construct each Lateral
generally along the routes identified in the Lateral Annex for such Lateral. 
Each Lateral will (a) consist of pipe with a diameter of at least the diameter
set forth in the Lateral Annex for such Lateral, (b) have a maximum allowable
operating pressure set forth in the Lateral Annex for such Lateral, and
(c) include facilities for delivering High Pressure Condensate to the Sherwood
Plant, including pig launchers, pig receivers, slug catchers, and other
necessary facilities.  Each Lateral Annex shall set forth the Tier 1 Capacity
granted to Antero with respect to such Lateral.  If the Gathering Effective Date
for such Lateral has not occurred by the date set forth in the Lateral Annex for
such Lateral (with respect to such Lateral, the “Required Effective Date”), and
such delay is not due to Force Majeure, then after the Gathering Effective Date
with respect to such Lateral occurs, Mountaineer will not charge Antero the
Gathering Fee or, if applicable, the Compression Fee for any Compressor Station
on such Lateral that is impacted by such delay (or any Minimum Gathering Fee or
Minimum Compression Fee) with respect to such Lateral for a number of days equal
to the number of days following the Required Effective Date for such Lateral
until the Gathering Effective Date for such Lateral.  Mountaineer shall keep
Antero reasonably informed of the status of obtaining required permits and
rights of way for such Lateral and in particular shall promptly notify Antero if
Mountaineer becomes aware or reasonably should have become aware, based on the
facts and circumstances known to Mountaineer at that time, that it is likely
that delays in obtaining any such permits or rights of way will delay the
Gathering Effective Date for such Lateral.

 

7

--------------------------------------------------------------------------------


 

b.                                      If the actual footage for any Lateral is
more than [***] miles above or below the estimated footage for such Lateral set
forth in the Lateral Annex for such Lateral, to the extent that (in the case in
which the actual footage is above the estimated footage) such difference is the
result of a change in the route for the Lateral and there is a reasonable
explanation for such route change, then the Gathering Fee and Minimum Gathering
Fee for the affected Lateral shall be increased or decreased, as applicable, as
follows:

 

i.                                          For any such Lateral that consists
of a [***] pipeline, the Minimum Gathering Fee would increase or decrease, as
applicable, by [***] per Accounting Period, and the Gathering Fee for such
Lateral would increase or decrease, as applicable, by [***] per Mcf, for each
[***] increase or decrease in footage;

 

ii.                                       For any such Lateral that consists of
a [***] pipeline, the Minimum Gathering Fee would increase or decrease, as
applicable, by $[***] per Accounting Period, and the Gathering Fee for such
Lateral would increase or decrease, as applicable, by $[***] per Mcf, for each
[***] increase or decrease in footage.

 

The adjustments contemplated in this Section 4.1.b shall not apply to the Zinnia
Lateral and the Middle Point Lateral, it being understood that such adjustments
are already reflected in the Gathering Fee and the Minimum Gathering Fee set
forth in the Lateral Annex for such two Laterals.  For the avoidance doubt, this
Section 4.1.b shall apply to the Zinnia Loop.

 

4.2                               Subject to and in accordance with the other
provisions of this Agreement, including this Section 4.2, following the
execution of a mutually agreed Compressor Station Annex, Mountaineer shall
design, construct, own, maintain and, following the Compression Effective Date
for the Compressor Station subject to the Compressor Station Annex, operate such
Compressor Station, and the following shall apply with respect to such
Compressor Station:

 

a.                                                                                     
The Receipt Point for such Compressor Station or the Lateral connected to such
Compressor Station, as applicable, shall be at the inlet flange to the suction
scrubber immediately upstream of the Compressor Station.

 

b.                                      Commencing on the Compression Effective
Date for such Compressor Station, Antero shall pay Mountaineer a per Mcf
compression fee set forth in the Compressor Station Annex for all of Antero’s
Gas delivered to the Receipt Points on the Lateral on which such Compressor
Station is located, as measured at the

 

--------------------------------------------------------------------------------

***Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

8

--------------------------------------------------------------------------------


 

Measurement Points (the “Compression Fee”); provided, however, that commencing
on the Minimum Compression Fee Commencement Date for such Compressor Station and
for a period of [***] ([***]) years thereafter (as may be extended for any event
of Force Majeure in excess of thirty (30) days as described below in
Section 8.1), in no event shall the aggregate Compression Fee actually paid to
Mountaineer hereunder, together with amounts credited to the Minimum Compression
Fee as set forth in Section 8.1,  with respect to any Accounting Period with
respect to such Compressor Station be less than the Minimum Compression Fee with
respect to such Compressor Station.

 

c.                                       Each Compressor Station will (i) be
capable of operating down to suction pressures of [***] psig, as measured at the
inlet of the suction scrubber, while compressing the design volume of Gas equal
to the inlet volume compression capacity (expressed in MMcf per day) set forth
in the Compressor Station Annex for such Compressor Station, (ii) have the
number of horsepower of compression and have the capacity to compress at least
the volume (expressed in MMcf per day) in each case set forth in the Compressor
Station Annex for such Compressor Station, (iii) have dehydration equipment with
a capacity of at least the capacity (expressed in MMcf per day) set forth in the
Compressor Station Annex for such Compressor Station, (iv) have two stages of
compression unless otherwise set forth in the Compressor Station Annex for such
Compressor Station, and (v) be capable of discharging a volume of Gas equal to
the “Initial Inlet Volume Compression Capacity” set forth in the Compressor
Station Annex for such Compressor Station at sufficient pressure to be delivered
at the Redelivery Point at a pressure of at least [***] psig.  Unless otherwise
set forth in the Compressor Station Annex, additional compression capacity may
be installed at a Compressor Station upon terms mutually agreed upon by the
Parties and set forth in a written amendment or addendum to this Agreement or
the applicable Compressor Station Annex that is signed by the Parties.

 

d.                                      Mountaineer shall complete the
installation of any Compressor Station by the date set forth in the Compressor
Station Annex (with respect to such Lateral Compression Station, the “Required
Compression Effective Date”), subject to Force Majeure.  If the Compression
Effective Date with respect to a Compressor Station has not occurred by the
relevant Required Compression Effective Date and such delay is not due to Force
Majeure, then after the relevant Compression Effective Date, Mountaineer will
not charge Antero the relevant Compression Fee (or the relevant Minimum
Compression Fee) for a number of days equal to the number of days following such
Required Compression Effective Date until the relevant Compression Effective
Date has occurred.  Mountaineer shall keep Antero reasonably informed of the
status of obtaining required permits and rights of way for such Compressor
Station and in particular shall promptly notify Antero

 

--------------------------------------------------------------------------------

***Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

9

--------------------------------------------------------------------------------


 

if Mountaineer becomes aware or reasonably should have become aware, based on
the facts and circumstances known to Mountaineer at that time, that it is likely
that delays in obtaining any such permits or rights of way will delay the
Compression Effective Date for such Compressor Station.

 

e.                                       For any Compressor Station, at any time
and from time to time after the [***] anniversary of the later of (i) the
Compression Effective Date for such Compressor Station and (ii) the last date on
which additional compression capacity was installed at such Compressor Station
at Antero’s request (such later date, the “Capacity Election Reduction Date”),
Antero shall have the right, by written notice to Mountaineer, to require that
Mountaineer take out of service or otherwise not make available to Antero
hereunder one or more of the compressor units installed at such Compressor
Station for Antero pursuant to this Agreement, provided that in no event shall
the amount of compression capacity installed at such Compressor Station for
Antero pursuant to this Agreement be less [***], in the case of (1) and (2) as
rounded up to take into account the capacity of individual compressor units (any
such compressor units taken out of service or not made available to Antero in
accordance with the foregoing, the “Removed Compressor Units”).  Commencing on
the first day of the second Accounting Period beginning after the date such
notice is deemed given pursuant to this Agreement, (i) the horsepower associated
with such Removed Compressor Units shall not be made available to Antero and
shall not be included for purposes of calculating the component of the Minimum
Compression Fee for such Compressor Station which is based on the horsepower
installed at such Compressor Station, (ii) Mountaineer’s other capacity
obligations with respect to such Compressor Station (including, without
limitation, the obligations to provide and maintain capacity for inlet volume
compression, dehydration equipment, and Low Pressure Condensate storage) shall
be correspondingly reduced to reflect the actual compression capacity remaining
at the affected Compressor Station, and (iii) the Compressor Station Annex for
the affected Compressor Station shall automatically be deemed to be amended to
reflect the adjustments set forth in the foregoing clauses (i) and (ii) and, at
Mountaineer’s request, the Parties shall execute a written amendment thereto
reflecting such adjustments.  Except as specified in this Section 4.2.e, the
Minimum Compression Fee shall not be affected by Removed Compressor Units. 
Antero shall reimburse Mountaineer for all reasonable out-of-pocket costs
incurred by Mountaineer in decommissioning and/or removing any Removed
Compressor Units.

 

4.3                               Subject to the remaining terms of this
Agreement and each Annex hereto, (a) on and after the Gathering Effective Date
for each Lateral, Mountaineer shall receive at the Receipt Point(s) for such
Lateral and gather on such portion of the Gathering System such portion of
Antero’s Gas that Antero delivers hereunder and that meets the applicable

 

--------------------------------------------------------------------------------

***Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

10

--------------------------------------------------------------------------------


 

conditions under this Agreement, up to an amount equal to Antero’s Tier 1
Capacity with respect to such Lateral plus such additional volumes of Antero’s
Gas that Antero may deliver from time to time and which may be gathered on the
Gathering System on an interruptible space available basis, and (b) Mountaineer
shall redeliver to the Redelivery Points a quantity of Gas thermally equivalent
to the quantity of Antero’s Gas delivered by or on behalf of Antero and received
by Mountaineer, as measured at the Measurement Points, less the thermal
equivalent of the Gathering System Fuel, Lost and Unaccounted For Gas and High
Pressure Condensate allocated to Antero’s Gas in accordance with this Agreement.

 

4.4                               As between the Parties, Mountaineer shall own
all the appurtenances, additions, extensions, improvements, or expansions of or
to the Gathering System that are or were constructed by Mountaineer or its
predecessor(s) at the request of Antero pursuant to this Agreement, which
additions shall become a part of the Gathering System and shall be subject to
this Agreement.

 

4.5                               During any period when (i) all or any portion
of the Gathering System is shut down because of mechanical failure, maintenance
or repairs, operating conditions outside of the design parameters of the
Gathering System, or Force Majeure; or (ii) Antero’s Gas available for receipt,
together with the non-interruptible Gas of third parties, exceeds the capacity
of the Gathering System; or (iii) Mountaineer determines reasonably and in good
faith that the operation of all or any portion of the Gathering System will
cause injury or harm to persons or property or to the integrity of the Gathering
System, Antero’s Gas and the Gas of third parties may be curtailed or, if
applicable, bypassed around the affected portion of the Gathering System.  In
the event of a curtailment or bypass, available capacity in the affected portion
of the Gathering System will be allocated in accordance with the following: 
(a) first, available capacity will be allocated to the holders of Tier 1
Capacity in the affected facilities who are delivering Gas, on a pro rata basis
in accordance with (and not to exceed) their respective Tier 1 Capacity in the
affected facilities, and (b) second, available capacity will be allocated to all
other Gas, including Antero’s Gas and Gas of other holders of Tier 1 Capacity
that is in excess of Antero’s or such holder’s Tier 1 Capacity, on a pro rata
basis.

 

4.6                               It is understood and agreed that either Party
hereto may, without liability to the other Party, interrupt the operations of
its facilities for the purpose of making necessary alterations, maintenance or
repairs thereto or to comply with applicable regulatory requirements. 
Mountaineer will exercise reasonable diligence to schedule routine repair and
maintenance so as to minimize disruption of service hereunder, and except in
situations reasonably perceived by Mountaineer to be emergencies, shall use
commercially reasonable efforts to provide at least fourteen (14) days prior
notice to Antero of such scheduled routine repair and maintenance.  In each case
of such routine repair and maintenance, Mountaineer shall coordinate with Antero
in a commercially reasonable manner prior to giving the advance notice of any
such service interruption.

 

4.7                               Mountaineer shall ensure that any conveyance,
assignment, sale or other transfer of the Gathering System or any interest
therein shall be subject to this Agreement. Mountaineer shall require any
purchaser, assignee or other transferee of the Gathering

 

11

--------------------------------------------------------------------------------


 

System or any interest therein to ratify this Agreement and to expressly assume
and agree to the terms hereof to the extent of the interest in the Gathering
System acquired by that party in a manner consistent with the provisions of
Article 15.

 

4.8                               Mountaineer shall not grant any priority
rights to any third party to capacity in any Lateral that is superior to
Antero’s Tier 1 Capacity rights.  With respect to any Lateral, the aggregate
amount of Tier 1 Capacity granted to Antero and to any third party for such
Lateral (the “Total Tier 1 Capacity”), shall not exceed [***] ([***]) of the
amount of Tier 1 Capacity granted to Antero for such Lateral, unless Mountaineer
installs pipe of a diameter greater than the minimum diameter set forth in the
relevant Lateral Annex or installs additional or expanded facilities or
otherwise modifies the relevant facilities to increase the capacity of such
Lateral above the capacity that such Lateral would have had if it had been
constructed to the minimum specifications, including minimum pipe diameters and
minimum MAOP, set forth in the relevant Lateral Annex.  Mountaineer shall notify
Antero of any such increases to Lateral capacity.

 

4.9                               At each Receipt Point at which a Compressor
Station is installed by Mountaineer in accordance with this Agreement
(“Compressor Receipt Point”), Mountaineer will (i) separate condensate and other
liquids from Antero’s Gas that is delivered at such Compressor Receipt Point
(“Low Pressure Condensate”) and (ii) place Antero’s Low Pressure Condensate in
tanks for delivery into trucks. Slug catchers, collection tanks, vapor recovery
units, and associated piping for collecting Low Pressure Condensate from the
Compressor Receipt Point facilities into the collection tanks shall be
constructed by Mountaineer at the Compressor Receipt Points at Antero’s cost. 
Such facilities shall be constructed in accordance with design parameters
mutually agreed upon by the Parties.  The Compressor Receipt Point sites will
include space for such facilities in a manner that is mutually agreed upon by
the Parties.

 

a.                                      Antero shall be responsible for all
pigging operations relating to the delivery of the Low Pressure Condensate to
the Compressor Receipt Points.  Antero shall conduct pigging for delivery of the
Low Pressure Condensate to the Compressor Receipt Points at such frequencies as
Mountaineer shall reasonably request and in a manner that does not interfere
with Mountaineer’s operation of the Gathering System.  Antero shall not inject
free liquids into pipelines upstream of the Compressor Receipt Points, but the
Parties acknowledge that free liquids may naturally form or occur in such
pipelines as a result of the gathering of Gas.

 

b.                                      Antero shall be responsible for the
pickup, removal, transportation, marketing and disposal of Antero’s Low Pressure
Condensate.  Antero shall pick up and remove its Low Pressure Condensate from
the Compressor Stations by truck.  Antero shall coordinate with Mountaineer
regarding the scheduling of such truck pickups, and Antero shall provide
reasonable prior notice to Mountaineer of

 

--------------------------------------------------------------------------------

***Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

12

--------------------------------------------------------------------------------


 

each such pickup.  Antero and its employees, agents and contractors shall comply
with all applicable laws, rules, regulations and ordinances in connection with
the pickup, removal, transportation, marketing and disposal of Antero’s Low
Pressure Condensate and shall comply with Mountaineer’s site, safety, security
and operations requirements and standards with respect to the pickup and removal
of Antero’s Low Pressure Condensate from the Compressor Stations.

 

c.                                       Mountaineer’s ability to perform its
obligations under this Agreement with respect to the receipt, compression and
gathering of Antero’s Gas delivered at each Compressor Receipt Point is
dependent upon and subject to the performance of Antero’s obligations under this
Section 4.9.

 

d.                                      Antero shall indemnify Mountaineer and
the Mountaineer Indemnified Parties from and against any and all losses,
damages, costs and expenses arising from or relating to Antero’s pigging
operations described in Section 4.9.a. and the pickup, removal, transportation,
marketing and disposal of Antero’s Low Pressure Condensate, including any breach
of Antero’s obligations set forth in this Section 4.9.

 

ARTICLE 5:   RECEIPT POINTS AND CONDITIONS

 

5.1                               Antero shall be responsible for delivering
Antero’s Gas or causing Antero’s Gas to be delivered to Mountaineer at the
Receipt Points.

 

5.2                               Antero shall deliver Antero’s Gas hereunder at
a pressure sufficient to enter each Receipt Point in accordance with the
following:

 

a.                                      in the case of each Receipt Point that
is upstream of a Compressor Station, at the prevailing suction pressures as they
exist from time to time; and

 

b.                                      in the case of all other Receipt Points,
at the prevailing pressures as they exist from time to time, which pressure
shall not be required to be greater than the maximum allowable operating
pressure of the applicable Lateral set forth in the Lateral Annex for such
Lateral.

 

Mountaineer shall operate the Gathering System such that, during periods in
which the deliveries of Antero’s Gas at the Compressor Receipt Points are within
the inlet volume compression capacity for such Compressor Receipt Points
specified in the applicable Compressor Station Annexes relating thereto, the
inlet pressures at the Compressor Receipt Points will not exceed [***] psig and
that during periods, if any, in which such deliveries exceed such inlet volume
compression capacity, the inlet pressures at the Compressor Receipt Points are
as low as is commercially and operationally

 

--------------------------------------------------------------------------------

***Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

13

--------------------------------------------------------------------------------


 

practicable under the then current circumstances.

 

ARTICLE 6:   GAS QUALITY

 

6.1                               As measured at each Receipt Point, Gas
delivered by Antero to the Receipt Points shall be of a quality such that, after
such Gas is processed at the Sherwood Plant as it then exists, meets the quality
specifications of pipelines receiving Gas at the points at which Antero’s
residue gas is delivered by MarkWest to any third party transporter for the
account of Antero, as such specifications are in effect from time to time, other
than for water vapor content, and as such specifications may have been waived or
grandfathered by such pipelines.

 

6.2                               Additionally, at each Receipt Point, Gas
delivered by Antero shall:

 

a.                                      be commercially free from dust, sand,
gum, gum forming constituents, diluent, and other free liquids (hydrocarbons and
water) and solids;

 

b.                                      have a Gross Heating Value of not less
than [***], unless mutually agreed upon;

 

c.                                       not contain more than [***] of hydrogen
sulfide per 100 Cubic Feet of Gas;

 

d.                                      not contain more than [***]% by volume
carbon dioxide; and

 

e.                                       at each Receipt Point that is not a
Compressor Receipt Point, be commercially free of liquid hydrocarbons and have a
water or moisture content of less than 7.0 pounds of water per MMcf of gas
delivered.

 

6.3                               If Gas tendered by Antero should fail to meet
any one or more of the above specifications from time to time, then:

 

a.                                      Mountaineer may take receipt of the
non-conforming Gas, and that receipt shall not be construed as a waiver or
change of standards for future Gas volumes; or

 

b.                                      Mountaineer may, at its sole discretion,
cease receiving the non-conforming Gas from Antero, and shall notify Antero that
it will cease receiving the non-conforming Gas.  In such event, such Gas shall
not be considered as delivered to Mountaineer for purposes of Section 4.2 or
Section 8.1.

 

--------------------------------------------------------------------------------

***Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

14

--------------------------------------------------------------------------------


 

c.                                       If the Gas as delivered contains
contaminants not in conformance with the specifications in Article 6, then
Antero shall be responsible for, and shall reimburse Mountaineer for all actual
expenses, damages and costs resulting therefrom.

 

6.4                               As long as Antero’s Gas meets the foregoing
specifications, Mountaineer shall be responsible for delivering Gas at the
Redelivery Point that meets the foregoing Gas quality specifications.

 

6.5                               Notwithstanding Section 6.3, if Antero’s Gas
conforms to all specifications required by this Article 6 other than moisture
content, hydrocarbon dew point and/or Gross Heating Value, Mountaineer shall use
commercially reasonable efforts to accept such Gas and to blend and commingle
such Gas with other Gas in the Gathering System so that it meets the applicable
specifications, provided that Mountaineer shall not be required to accept and to
blend or commingle such Gas to the extent that Mountaineer determines, in
Mountaineer’s sole but good faith discretion, that the acceptance, blending or
commingling of such Gas is reasonably likely to (i) adversely affect (x) the
safety, integrity or operation of the Gathering System or the Sherwood Plant,
(y) the delivery of Gas to the Sherwood Plant or to other redelivery points that
may be applicable from time to time, or (z) the Gas of third parties, or
(ii) otherwise result in economic harm to third parties using the Gathering
System.

 

ARTICLE 7:   MEASUREMENT AND ALLOCATIONS

 

7.1                               Mountaineer shall measure the volume, heating
content, and composition (including the GPM of each Plant Product) of the Gas
hereunder using meters and other measurement equipment that Mountaineer has
installed or caused to be installed at each Measurement Point.  Mountaineer
shall also install, operate and maintain, or cause to be installed, operated and
maintained, suitable meter or meters and/or other necessary equipment for the
purpose of measuring Gathering System Fuel (including, with respect to Gas that
is used as Gathering System Fuel, the volume and heating content thereof).  The
Gathering Fee shall not be charged on such Gathering System Fuel.  In each case,
the volume and heating value measurement shall be made by Mountaineer in
accordance with the American Gas Association Gas Measurement Committee Report
No. 3 and GPA 2172-09 (or AGA and GPA Standards as applicable for the types of
measurement utilized) as revised from time to time. standards or any revision
thereof.  The measured volume and Btu content shall be calculated at Standard
Base Conditions.

 

7.2                               The accuracy of Mountaineer’s measuring
equipment shall be verified by tests using means and methods generally
acceptable in the gas industry, at least quarterly.  Measuring equipment found
to be registering inaccurately shall be adjusted to read as accurately as
possible.  Mountaineer shall give Antero two (2) Business Days notice of
upcoming tests.  If Antero fails to have a representative present, the results
of the test shall nevertheless be considered valid until the next test.
Mountaineer shall, upon written request of Antero, conduct a test of
Mountaineer’s measuring equipment, provided that in no event shall Mountaineer
be required to test its equipment more frequently than once a month.  All tests

 

15

--------------------------------------------------------------------------------


 

of such measuring equipment shall be made at Mountaineer’s expense, except that
Antero shall bear the expense of tests made at its request if the inaccuracy is
found to be less than [***] ([***]).

 

7.3                               Antero may, at its option and expense, install
check meters at any Receipt Point for checking Mountaineer’s metering equipment
and the same shall be so installed as not to interfere with the operation of the
Gathering System.  The charts and records by which such measurements are
determined shall be available for the use of both Antero and Mountaineer in
fulfilling the terms and conditions thereof.  Additional measurement facilities
may be installed by Antero or, at Antero’s request, by Mountaineer at or
upstream of any Receipt Point. At Antero’s request, and at Antero’s expense,
Mountaineer shall, based on design parameters provided by Antero, engineer and
install measurement equipment at any Compressor Station at or near the outlet
flange on the downstream side of the 2-phase separator located upstream of the
compressor unit.  Such measurement equipment shall be accessible to and shall be
operated and maintained by Antero or its designee.

 

7.4                               If, for any reason, any measuring equipment is
inoperative or inaccurate by more than [***] percent ([***]) in the measurement
of Gas, then the volume of Gas delivered during the period of such inaccuracy
shall be determined on the basis of the best data available using the first of
the following methods which is feasible:

 

(a)                                 By using the registration of any check
measuring equipment installed and accurately registering; or

 

(b)                                 By using a percentage factor to correct the
error if the percentage of error is ascertainable by calibration, test, or
mathematical calculations; or

 

(c)                                  By comparing deliveries made during
preceding periods under similar delivery conditions when the meter was
registering accurately.

 

7.5                               An adjustment based on such determination
shall be made for such period of inaccuracy as may be definitely known, or if
not known, then for one half the period since the date of the last meter test. 
In no event, however, shall any adjustment extend back beyond [***] from the
date the error was first made known by one Party hereunder to the other.

 

7.6                               Each Party shall have the right to inspect the
other Party’s equipment, charts, and other measurement or test data during
business hours; but the reading, calibration, and adjustment of such equipment
and changing of charts shall be done by the Party installing

 

--------------------------------------------------------------------------------

***Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

16

--------------------------------------------------------------------------------


 

and furnishing same.  Unless the Parties otherwise agree, each Party shall
preserve all its original test data, charts, and other similar records for a
period of at least [***].

 

7.7                               Mountaineer shall obtain or cause to be
obtained flow proportional representative samples of Antero’s Gas measured at
the Measurement Point(s) in accordance with generally accepted industry
standards; provided, however, that for any Receipt Points that deliver less than
[***] ([***]) Mcf per day, in lieu of the foregoing, Mountaineer may obtain
quarterly spot samples of Antero’s Gas measured at the Measurement Points.
Mountaineer shall obtain or cause to be obtained analyses of all such samples. 
All analyses shall determine the composition of the Gas by component in mole
percent, Thermal Content, and specific gravity, all by means of chromatographic
or other methods accepted in the industry.

 

7.9                               Mountaineer’s measurement equipment at each
Measurement Point shall include a reasonably sufficient number of data ports,
and Mountaineer shall permit Antero to connect to such data ports, as shall be
required to provide to Antero on a real-time basis all measurement data
generated by such measurement equipment.  Antero shall be responsible at its own
cost for obtaining equipment and/or services to connect to such data ports and
receive and process such data.

 

7.10                        Allocations required for determining payments or
fees due under this Agreement shall be made by Mountaineer in accordance with
accepted industry standards and this Section 7.10 and shall be based upon the
measurements taken and quantities determined for the applicable Accounting
Period.

 

a.                                      The following definitions shall be
applicable:

 

i.                                          “Fuel Point” means a point on the
Gathering System where Gathering System Fuel is consumed;

 

ii.                                       “receipt point” means all receipt
points at which Gas is delivered into the Gathering System, including the
Receipt Points; and

 

iii.                                    “measurement point” shall mean all
measurement points on the Gathering System, including the Measurement Points.

 

b.                                      Lost and Unaccounted For Gas shall be
allocated to each measurement point pro rata based upon the Thermal Content of
all Gas received at all measurement points during the applicable Accounting
Period.  Total Lost and Unaccounted For Gas shall be determined by subtracting
from the sum of the total Thermal Content of Gas received at all measurement
points during such Accounting Period the sum of (i) the Thermal Content of Gas
actually delivered

 

--------------------------------------------------------------------------------

***Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

17

--------------------------------------------------------------------------------


 

to the Redelivery Point(s) during such Month, (ii) the Thermal Content of Gas
consumed as Gathering System Fuel measured at all Fuel Points during such
Accounting Period, and (iii) the Thermal Content of all High Pressure Condensate
recovered from the Gathering System during such Accounting Period, if such High
Pressure Condensate volume is measurable and related data is made available to
Mountaineer.  Lost and Unaccounted For Gas for each Accounting Period shall be
allocated to each measurement point based upon a fraction, the numerator of
which is the total Thermal Content of Gas measured at such measurement point
during such Accounting Period, and the denominator of which is the total Thermal
Content of Gas measured at all measurement points during such Accounting Period.

 

c.                                       Gathering System Fuel shall be
allocated to each measurement point upstream of the applicable Fuel Point by
multiplying the Gathering System Fuel measured at the applicable Fuel Point
during the applicable Accounting Period by a fraction, the numerator of which is
the volume of Gas in Mcfs received into the Gathering System at such receipt
point (as measured at the applicable measurement point) during such Accounting
Period, and the denominator of which is the aggregate volume of Gas in Mcfs
received into the Gathering System at all receipt points (as measured at the
relevant measurement points) upstream of the applicable Fuel Point during such
Accounting Period.

 

d.                                      High Pressure Condensate shall be
allocated by Processor.

 

7.11                        Mountaineer shall not permit any third party to
deliver any Gas to a Receipt Point unless (a) Mountaineer has constructed
measurement points upstream of such Receipt Point sufficient to separately
measure such third party’s Gas and Antero’s Gas delivered at such Receipt Point
for purposes of making the above allocations to such measurement points and
(b) Mountaineer and Antero have agreed on procedures to measure and allocate any
Low Pressure Condensate collected at Compressor Stations at which such third
party Gas is compressed.

 

7.12                        With respect to each Accounting Period, Antero
hereby directs Mountaineer to provide to Processor, and Mountaineer will provide
to Processor with respect to each third party shipper on the Gathering System,
such measurement and allocation information as Processor may reasonably request
to permit Processor to make the allocations in the Processing Agreement to each
Measurement Point under this Agreement for such Accounting Period.

 

ARTICLE 8:  FEES AND CONSIDERATION

 

8.1                               Subject to Section 8.2, (a) commencing on the
Gathering Effective Date for each Lateral, Mountaineer will charge Antero the
per Mcf Gathering Fee for such Lateral for all of Antero’s Gas delivered to the
Receipt Points on such Lateral, as measured at the Measurement Points, provided,
however, that commencing on the Minimum Gathering

 

18

--------------------------------------------------------------------------------


 

Fee Commencement Date for such Lateral and for a period of [***] thereafter (as
may be extended for any event of Force Majeure in excess of thirty (30) days as
described below in this Section 8.1), in no event shall the Gathering Fee
actually paid to Mountaineer hereunder, together with amounts credited to the
Minimum Gathering Fee as set forth in this Section 8.1, with respect to any
Accounting Period for such Lateral be less than the Minimum Gathering Fee for
such Lateral and (b) commencing on the Compression Effective Date for each
Compressor Station, the Compression Fees provided for in Section 4.2.b,
including the Minimum Compression Fee for the period of time set forth in
Section 4.2.b.  Notwithstanding the foregoing Antero shall receive a credit
against the Minimum Gathering Fee and/or the Minimum Compression Fee for a
Lateral or Compressor Station, as applicable, in the following circumstances:

 

a.                                      to the extent that such Lateral or
Compressor Station is affected by an event of Force Majeure lasting longer than
[***]; provided that, in the event of such an event of Force Majeure, (i) the
period of time during which the Minimum Gathering Fee and/or Minimum Compression
Fee for the affected Lateral and/or Compressor Station shall be payable shall
automatically be extended for the duration of such Force Majeure event that is
in excess of [***] and (ii) if the then current Primary Term or renewal term of
this Agreement would end prior to the extended date set forth in clause (i), the
Primary Term or then current renewal term, as applicable, shall automatically be
extended to end on the date set forth in clause (i).  Upon the request of either
Party, the Parties shall promptly execute an amendment to this Agreement
reflecting any extensions set forth in the foregoing sentence; or

 

b.                                      to the extent of any volumes of Antero’s
Gas that Antero tenders for delivery to the applicable Receipt Point but which
volumes are not gathered through the affected Lateral or compressed through the
affected Compressor Station, as applicable, as determined in accordance with the
remaining provisions of this subparagraph (such volumes, “Rejected Volumes”), in
either case as a result of any material breach by Mountaineer of this Agreement
lasting longer than [***]. The Rejected Volumes shall be reasonably demonstrated
by Antero to Mountaineer based upon recent representative production data for
Antero’s Gas for the applicable Receipt Point.  Any credit provided pursuant to
this Section 8.1.b. shall be equal to the Rejected Volumes of Antero’s Gas
multiplied by the Gathering Fee for the affected Lateral or Compression Fee for
the Compressor Station, as applicable.

 

8.2                               [***]percent ([***]%) of each of the Gathering
Fees and, if applicable, the Compression Fees shall be adjusted up or down on an
annual basis in proportion to the percentage change, from the preceding year, in
the Consumer Price Index — All Urban Consumers (Series ID CUUR0000SA0), Not
Seasonally Adjusted, U.S. city average, All

 

--------------------------------------------------------------------------------

***Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

19

--------------------------------------------------------------------------------


 

items (Base Period 1982-84=100), as published by the United States Department of
Labor, Bureau of Labor Statistics (“CPI”). Such adjustment shall be made
effective upon each January 1 beginning on January 1, 2014 and shall reflect the
percentage change in the CPI as it existed for the immediately preceding
June from the CPI for the second immediately preceding June; provided, neither
the Gathering Fees nor the Compression Fees, if applicable, shall ever be less
than the initial fees stated in Sections 8.1 and 4.2, respectively.

 

8.3                               The Gathering Fee and, if applicable, the
Compression Fee on a Lateral shall never be higher than the lowest gathering fee
or compression fee, as applicable, charged by Mountaineer to any similarly
situated Tier 1 Capacity customer of Mountaineer on such Lateral.  Mountaineer
shall determine in good faith which Tier 1 Capacity customers shall be
considered similarly situated based on a number of factors, including but not
limited to contract term, volume, and level of commitment.  If such a similarly
situated Tier 1 Capacity customer on a Lateral receives gathering or compression
service on such Lateral at a lower rate than the Gathering Fee or, if
applicable, Compression Fee charged to Antero in accordance with this Agreement
for service on such Lateral, such Gathering Fee or, if applicable, Compression
Fee shall immediately be lowered to such lower rate and shall remain at such
lower rate as long as service is provided to such other similarly situated Tier
1 Capacity customer at such lower rate, at which time the relevant Gathering Fee
or Compression Fee shall increase again to such Gathering Fee or Compression Fee
as is applicable in accordance with this Agreement.

 

ARTICLE 9:  PAYMENTS

 

9.1                               Mountaineer shall provide Antero with a
statement explaining fully how all consideration due (including deductions)
under the terms of this Agreement was determined not later than the last day of
the Accounting Period following the Accounting Period for which the
consideration is due.  Any sums due Mountaineer under this Agreement shall be
paid no later than 30 days following receipt of the statement furnished under
this Section 9.1.  If the amount owed by one Party to another is the subject of
a good faith dispute, the Party with the payment obligation shall be obligated
to pay only the undisputed portion of such amount pending the resolution of such
dispute in accordance with this Agreement.  Late payments of undisputed amounts
shall accrue interest at the rate of 1.5% per month until paid.

 

9.2                               Either Party, on thirty (30) days prior
written notice, shall have the right at its expense, at reasonable times during
business hours, to audit the books and records of the other Party to the extent
necessary to verify the accuracy of any statement, allocation, measurement,
computation, charge, or payment made under or pursuant to this Agreement.  The
scope of any audit shall be limited to the [***] period immediately prior to the
month in which notice is given (“Audit Period”). However, no audit may include

 

--------------------------------------------------------------------------------

***Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

20

--------------------------------------------------------------------------------


 

any time period for which a prior audit hereunder was conducted, and no audit
may occur more frequently than [***]. The Party conducting the audit shall have
ninety (90) days after concluding the audit in which to submit a written claim
for adjustments, with supporting detail.  The audited Party shall respond to the
written claim within forty-five (45) days after receiving the written claim. 
All volumes, statements, allocations, measurements, computations, charges, or
payments made in any period prior to the Audit Period, or made for charges
during the Audit Period but for which a written claim for adjustments is not
made within ninety (90) days after the information that has been reasonably
requested in connection with such audit has been provided or made available to
the requesting party, shall be conclusively deemed true and correct and shall be
final for all purposes.  To the extent that the foregoing varies from any
applicable statute of limitations, the Parties expressly waive all such other
applicable statutes of limitations.  The Parties acknowledge and agree that, in
connection with any audit hereunder, Mountaineer shall not be required to
disclose to Antero the names of other Mountaineer customers or the settlement
terms for those customers.

 

ARTICLE 10:  FORCE MAJEURE

 

10.1                        In the event a Party is rendered unable, wholly or
in part, by Force Majeure, to carry out its obligations under this Agreement,
other than the obligation to make any payments due hereunder, the obligations of
that Party, so far as they are affected by Force Majeure, shall be suspended
from the inception and during the continuance of the inability, and the cause of
the Force Majeure, as far as possible, shall be remedied with reasonable
diligence.  The Party affected by Force Majeure shall provide the other Party
with written notice of the Force Majeure event, with reasonably full detail of
the Force Majeure within a reasonable time after the affected Party learns of
the occurrence of the Force Majeure event.  The settlement of strikes, lockouts,
and other labor difficulty shall be entirely within the discretion of the Party
having the difficulty and nothing herein shall require the settlement of
strikes, lockouts, or other labor difficulty.

 

ARTICLE 11:                LIABILITY AND INDEMNIFICATION

 

11.1                        As among the Parties hereto, Antero and any of its
designees shall be in custody, control and possession of the Gas hereunder,
including any portion thereof which accumulates as liquids, until that Gas is
delivered to a Receipt Point, and after any portion of the Gas is redelivered to
Antero or for Antero’s account at a Redelivery Point.

 

11.2                        As among the Parties hereto, Mountaineer and any of
its designees shall be in custody, control and possession of the Gas hereunder,
including any portion thereof which accumulates as liquids, after that Gas is
delivered at a Receipt Point and until that Gas is redelivered to Antero or for
Antero’s account at a Redelivery Point.

 

--------------------------------------------------------------------------------

***Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

21

--------------------------------------------------------------------------------


 

11.3                        Each Party (“Indemnifying Party”) hereby covenants
and agrees with the other Party, and its Affiliates, and each of their
directors, managers, members, officers and employees (“Indemnified Parties”),
that except to the extent caused by the Indemnified Parties’ gross negligence or
willful misconduct, the Indemnifying Party shall protect, defend, indemnify and
hold harmless the Indemnified Parties from, against and in respect of any and
all Losses incurred by the Indemnified Parties to the extent those Losses
(i) arise from claims brought by any of the Indemnifying Party’s employees, its
contractors or subcontractors, or their employees for Losses due to bodily
injury, death, or damage to property or (ii) are not covered by clause (i) and
arise from or are related to:  (a)  the Indemnifying Party’s facilities; or
(b) the Indemnifying Party’s custody, possession and control of the Gas.  The
foregoing indemnities are intended to apply regardless of the cause of any
Losses, even though caused in whole or in part by a pre-existing condition, the
negligence, strict liability, or other legal fault of an Indemnified Party
(other than the gross negligence or willful misconduct of an Indemnified Party),
or the unseaworthiness or defective condition of vessels, craft or premises
owned, supplied, hired, chartered or borrowed by an Indemnitee.

 

ARTICLE 12:                TITLE

 

12.1                        Antero represents and warrants that it owns, or has
the right to deliver, all of the Gas that is delivered under this Agreement to
the Receipt Points for the purposes of this Agreement, free and clear of all
liens, encumbrances and adverse claims.  If the title to Gas delivered by Antero
hereunder is disputed or is involved in any legal action, Mountaineer shall have
the right to withhold payment (with interest at the Prime Rate as published in
the Wall Street Journal, under “Money Rates”), or cease receiving the Gas, to
the extent of the interest disputed or involved in legal action, during the
pendency of the action or until title is freed from the dispute, or until Antero
furnishes, or causes to be furnished, indemnification to save Mountaineer
harmless from all claims arising out of the dispute or action, with surety
acceptable to Mountaineer.  Antero hereby indemnifies Mountaineer against and
holds Mountaineer harmless from any and all Losses arising out of or related to
any breach of the foregoing representation and warranty.

 

12.2                        Title to all of Antero’s Gas and all Low Pressure
Condensate attributable to Antero’s Gas shall remain in Antero.  Title to High
Pressure Condensate allocated to Antero’s Gas by Processor shall remain in
Antero until title thereto transfers to Processor.

 

ARTICLE 13:                ROYALTY AND TAXES

 

13.1                        Antero shall have the sole and exclusive obligation
and liability for the payment of all persons due any proceeds derived from the
Gas delivered under this Agreement, including royalties, overriding royalties,
and similar interests, in accordance with the provisions of the leases or
agreements creating those rights to proceeds.  In no event will Mountaineer have
any obligation to those persons due any of those proceeds of production
attributable to the Gas under this Agreement.

 

22

--------------------------------------------------------------------------------


 

13.2                        Antero shall pay and be responsible for all Taxes
levied against or with respect to Antero’s Gas delivered or services provided to
Antero under this Agreement, except for any Mountaineer local, state or federal
income taxes associated with payments by Antero in cash or in kind to
Mountaineer for such services.  Mountaineer shall under no circumstances become
liable for those Taxes, unless designated to remit those Taxes on behalf of
Antero by any duly constituted jurisdictional agency having authority to impose
such obligations on Mountaineer, in which event the amount of those Taxes
remitted on Antero’s behalf shall (a) be reimbursed by Antero upon receipt of
invoice, with corresponding documentation from Mountaineer setting forth such
payments, or (b) deducted from amounts otherwise due Antero under this
Agreement.

 

13.3                        Antero hereby agrees to defend and indemnify and
hold Mountaineer harmless from and against any and all Losses arising from the
payments made by Antero in accordance with Sections 13.1 and 13.2, including,
without limitation, Losses arising from claims for the nonpayment, mispayment,
or wrongful calculation of those payments.

 

ARTICLE 14: RIGHTS-OF-WAY

 

14.1                        The rights and obligations related to Gathering
System easements and rights-of-way currently in use by Mountaineer or Antero
(“Current Mountaineer Land Rights”) shall be governed by the Joint Use Agreement
between Antero and MarkWest dated October 24, 2012 including any amendments
thereto, and nothing herein is intended to modify or replace the rights and
obligations thereunder.

 

14.2                        To the extent permitted under applicable easements
and subject to the remaining provisions of this Section 14.2, Antero will have
the right to install and operate, within the Gathering System right-of-way and
compressor sites not constructed or in use as of the effective date of this
Amendment and not included as part of Current Mountaineer Land Rights described
in Section 14.1 above (collectively, the “Future Mountaineer Land Rights”), low
pressure pipeline facilities and related compression facilities that are
delivering Antero’s Gas to the Gathering System and water distribution systems;
provided, however, that Antero may not lay any gathering lines or install other
facilities that unreasonably interfere with Mountaineer’s future use of the
Future Mountaineer Land Rights as determined by Mountaineer in its reasonable
discretion.  Prior to any shared use of the Future Mountaineer Land Rights, the
Parties shall enter into a shared use agreement setting forth the terms under
which such shared use will occur, including without limitation, costs and
maintenance responsibilities and the terms set forth in this Section 14.2.  Any
such shared use by Antero shall be at Antero’s cost and expense, and Mountaineer
shall not incur any costs with respect thereto.  With regard to any construction
or operations by or on behalf of Antero on the Future Mountaineer Land Rights,
(i) Antero may not unreasonably disturb Mountaineer’s safe and orderly operation
of the Gathering System, (ii) Antero must comply with Mountaineer’s reasonable
requirements and specifications in connection with the construction,
installation and operation of such facilities within the Future Mountaineer Land
Rights (including, without limitation, line spacing requirements), (iii) Antero
must return the surface area of the Future Mountaineer Land Rights to their
original state after such installation, and (iv)

 

23

--------------------------------------------------------------------------------


 

Antero must conduct any such operations in accordance with Mountaineer’s
construction and safety procedures.  Antero shall indemnify, defend and hold
harmless Mountaineer for and against any losses, damages, claims, demands or
actions arising from or related to Antero’s (or that of its employees, agents or
contractors) use of, activities on, and operations within the Future Mountaineer
Land Rights.  Antero shall have the right to assign its rights under this
Section 14.2 and under any shared use agreement to any third party with whom
Antero contracts to provide low-pressure gathering service to Antero for
delivery of Antero’s Gas to the Receipt Points hereunder, provided that,
notwithstanding any assignment to and assumption by such third party of the
rights and obligations under this Section 14.2 and any shared use agreement,
Antero shall remain responsible and liable to Mountaineer for such third party’s
use of, activities on and operations within the Future Mountaineer Land Rights
as set forth in this Section 14.2 and in the shared use agreement, as though
such activities and operations were performed by Antero hereunder and
thereunder, unless such third party is a Qualified Service Provider (as
hereinafter defined), in which event Antero shall be released from its
obligations under this Section 14.2 and the shared use agreement solely to the
extent of the assignment to and assumption by the Qualified Service Provider,
effective as of the effective date of such assignment and assumption.  Except as
set forth above or as may otherwise be agreed upon by the Parties, Antero (or
any assignee thereof) may not assign its rights under this Section 14.2 or the
shared use agreement except in connection with the assignment of this Agreement
by Antero in accordance with Article 15.  A “Qualified Service Provider” means a
natural gas midstream services provider (a) that is experienced in the industry
and performs such services in accordance with the standards that would be
followed and complied with by a prudent operator under similar conditions, and
in compliance with applicable laws, rules and regulations, as determined by
Mountaineer in its reasonable good faith discretion, and (b) which, if requested
by Mountaineer, provides sufficient security of performance in a form, for an
amount and a term, and from a creditworthy issuer, all as reasonably acceptable
to Mountaineer, including, but not limited to an irrevocable letter of credit or
guaranty.

 

ARTICLE 15: ASSIGNMENTS

 

15.1                        This Agreement shall extend to and be binding upon
the parties hereto, their successors, and assigns. Subject to the provisions
below, this Agreement and the rights, duties or obligations of the parties
hereunder may be assigned or conveyed in whole or in part; provided, however,
that except as set forth in the following sentence or in Section 14.2, neither
Party shall assign or transfer this Agreement and any rights, duties or
obligations hereunder, without the prior written consent of the other Party,
which consent shall not be unreasonably withheld.  Either Party may make such an
assignment or transfer to an Affiliate without seeking the prior written consent
of the other Party.  A reasonable basis for withholding consent may include
(i) the financial condition of the assignee raising reasonable concern relating
to its ability to perform under this Agreement or (ii) concerns regarding the
administration of this Agreement among multiple assignees of Antero unless the
assignees appoint an agent to represent them in connection with this Agreement
in a manner reasonably satisfactory to the other Party. All assignments and
conveyances of the Gathering System shall be subject to this

 

24

--------------------------------------------------------------------------------


 

Agreement, including the foregoing provisions of this Article 15.  No transfer
of, or succession to, the interest of any Party hereto, either in whole or
partially, shall affect or bind the other Party until the first (1st) day of the
month following the month in which the other Party shall have received written
notification thereof.

 

ARTICLE 16:   MISCELLANEOUS

 

16.1                        The failure of any Party hereto to exercise any
right granted hereunder shall not impair nor be deemed a waiver of that Party’s
privilege of exercising that right at any subsequent time or times.

 

16.2                        This Agreement shall be governed by, construed, and
enforced in accordance with the laws of the State of Colorado without regard to
choice of law principles.  EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT.

 

16.3                        This Section 16.3 shall apply to all disputes
between the Parties arising under this Agreement except for disputes pertaining
to claims for indemnification which arise in connection with or grow out of
claims asserted against either Party by a third party.  A dispute that is
subject to this Section 16.3 is referred to herein as a “Dispute.”  When a
Dispute has arisen, either Party may give the other Party written notice of the
Dispute (“Dispute Notice”).  In the event a Dispute Notice is given, the Parties
shall attempt to resolve the Dispute promptly by negotiation between executives
who have authority to settle the controversy and who are at a higher level of
management than the persons with direct responsibility for the matter.  Within
ten (10) days after delivery of the Dispute Notice, the receiving Party shall
submit to the other a written response.  Thereafter, the executives shall confer
in person or by telephone promptly to attempt to resolve the Dispute.  All
reasonable requests for information made by one Party to the other will be
honored.  If the Dispute has not been resolved by negotiation within twenty (20)
days of the Dispute Notice, or if the Parties have failed to confer within
twenty (20) days after the Dispute Notice, the Parties shall endeavor to settle
the Dispute by non-binding mediation under the CPR Mediation Procedure in effect
on the date of this Agreement.  Unless otherwise agreed, the Parties will select
a mediator from the CPR Panels of Distinguished Neutrals (“CPR Panel”).  If the
Parties cannot agree on a mediator, CPR, upon receipt of advice from any of the
Parties that they cannot agree on a mediator, will promptly appoint a mediator
from the CPR Panel.  All negotiations and proceedings pursuant to this
Section 16.3 are confidential and shall be treated as compromise and settlement
negotiations for purposes of applicable rules of evidence and any additional
confidentiality protections provided by applicable law.  If the Dispute has not
been resolved by mediation as provided herein within forty-five (45) days
following submission of the Dispute Notice, either Party may pursue any and all
remedies that may be available under this Agreement, applicable law or in
equity.

 

25

--------------------------------------------------------------------------------


 

16.4                        The Parties agree that (a) Mountaineer shall keep
all information provided by Antero to Mountaineer pertaining to Antero’s
exploration and development plans, production forecasts, acreage positions and
other non-public information of Antero, and (b) the Parties shall keep the terms
of this Agreement, confidential and not disclose the same to any other persons,
firms or entities without the prior written consent of Antero (in the case of
(a)) or the other Party (in the case of (b)); provided, the foregoing shall not
apply to disclosures that a Party determines, based on advice of counsel, it is
compelled by law, regulation, the rules of any securities trading exchange or
securities quotation system, or court order to make; or to disclosures to a
Party’s Affiliates or such Party’s or its Affiliates’ employees, directors,
members, officers, partners, prospective partners or financing sources,
purchasers or prospective purchasers of a Party’s assets or businesses,
financial advisors, consultants, attorneys, banks, or institutional investors,
provided those persons, firms or entities likewise agree to keep this Agreement
and/or such information, as applicable, confidential.

 

16.5                        Any change, modification or alteration of this
Agreement shall be in writing, signed by the Parties; and, no course of dealing
between the Parties shall be construed to alter the terms of this Agreement.

 

16.6                        All exhibits and appendices to this Agreement are
hereby incorporated into and made part of this Agreement for all purposes.  This
Agreement, including all exhibits and appendices, contains the entire agreement
between the Parties with respect to the subject matter hereof, and there are no
oral or other promises, agreements, warranties, obligations, assurances, or
conditions precedent, affecting it.

 

16.7                        The terms and provisions of this Agreement are for
the sole benefit of Mountaineer and Antero, and no third party is intended to
benefit herefrom other than the Indemnified Parties.

 

16.8                        NO BREACH OF THIS AGREEMENT OR CLAIM FOR LOSSES
UNDER ANY INDEMNITY OBLIGATION CONTAINED IN THIS AGREEMENT SHALL CAUSE ANY PARTY
TO BE LIABLE FOR, NOR SHALL LOSSES INCLUDE, ANY DAMAGES OTHER THAN ACTUAL AND
DIRECT DAMAGES, AND EACH PARTY EXPRESSLY WAIVES ANY RIGHT TO CLAIM ANY OTHER
DAMAGES, INCLUDING, WITHOUT LIMITATION, CONSEQUENTIAL, SPECIAL, INDIRECT,
PUNITIVE OR EXEMPLARY DAMAGES.

 

16.9                        This Agreement shall be subject to all applicable
federal, state, and local laws, rules, regulations, and orders affecting either
Antero or Mountaineer and that pertain to the Gathering System or the operation
thereof.  In the event any one or more of the provisions of this Agreement shall
be found to be violative of any applicable order, rule, or regulation of any
regulatory body having jurisdiction, or of any valid law of the United States or
any state or other governmental entity having jurisdiction, such provision or
provisions shall be deemed to be modified to the extent necessary to comply with
such order, rule, regulation, or law; provided, however, that in the event that
a material term under this Agreement is so modified, the Parties will, timely
and in good faith, revise and

 

26

--------------------------------------------------------------------------------


 

amend this Agreement in a manner which preserves, as closely as possible, each
Party’s business and economic objectives as expressed by the Agreement prior to
such modification.

 

16.10                 Unless otherwise provided herein, any notice, request or
demand which either Party desires to serve upon the other regarding this
Agreement shall be made in writing and shall be considered as delivered when
hand delivered, or when delivery is confirmed by pre-paid delivery service (such
as FedEx, UPS, DHL or a similar delivery service), or when sent via email, or,
if mailed by United States certified mail, postage prepaid, three (3) days after
mailing, or, if sent by facsimile transmission, when receipt is confirmed by the
equipment of the transmitting Party; provided, if sent by email after normal
business hours or if receipt of a facsimile transmission is confirmed after
normal business hours, receipt shall be deemed to be the next Business Day. 
Such notice shall be given to the other Party at the following address, or to
such other address as either Party shall designate by written notice to the
other:

 

If to Antero:

 

ANTERO RESOURCES CORPORATION

1625 17th Street

Denver, Colorado  80202

Attn: Vice President—Marketing

Phone: [***]

Fax: [***]

 

With a copy to:

 

For general notices:

[***]

[***]

 

For gas control, nominations & balancing:

[***]

 

For accounting, legal & financial:

[***]

 

 

If to Mountaineer:

 

MOUNTAINEER MIDSTREAM COMPANY, LLC

2100 McKinney Ave

 

--------------------------------------------------------------------------------

***Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

27

--------------------------------------------------------------------------------


 

Suite 1250

Dallas, TX    75201

Attn:   [***]

Phone:   [***]

Facsimile:   [***]

 

With a copy to:

 

MOUNTAINEER MIDSTREAM COMPANY, LLC

2100 McKinney Ave

Suite 1250

Dallas, TX    75201

Attn:  General Counsel

Phone:   [***]

Facsimile:   [***]

 

16.11                 In the event any published price index referred to in this
Agreement ceases to be published, the Parties shall mutually agree to an
alternative published price index representative of the published price index
referred to in this Agreement.

 

16.12                 This Agreement may be executed in any number of
counterparts, each of which shall be considered an original, and all of which
shall be considered one instrument.

 

16.13                 Effective as of the date hereof, the Original Agreement is
amended and restated and superseded in its entirety by this Agreement (provided
that such amendment and restatement shall not affect the rights and obligations
of the parties hereto and their predecessors in interest arising under the
Original Agreement prior to the date of the amendment and restatement thereof).

 

[signature page follows]

 

--------------------------------------------------------------------------------

***Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

28

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
set forth above.

 

ANTERO RESOURCES CORPORATION

 

MOUNTAINEER MIDSTREAM COMPANY, LLC

 

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

29

--------------------------------------------------------------------------------


 

LIST OF ANNEXES

 

Lateral Annex — Zinnia and Middle Point Laterals

Compressor Station Annex — Zinnia Compressor Station

Compressor Station Annex — Middle Point Compressor Station

Lateral Annex — Pike Fork and Bobcat Laterals

 

30

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED LATERAL ANNEX TO AMENDED AND RESTATED GAS GATHERING AND
COMPRESSION AGREEMENT (SHERWOOD) — ZINNIA AND MIDDLE POINT LATERALS

 

This Amended and Restated Lateral Annex (“Annex”) dated November 4, 2013 to the
Amended and Restated Gas Gathering and Compression Agreement (Sherwood) is
between Mountaineer Midstream Company, LLC (“Mountaineer”) and Antero Resources
Corporation (“Antero”).

 

A.                                    Antero and Mountaineer are parties to that
certain Amended and Restated Gas Gathering and Compression Agreement (Sherwood)
dated as of November 4, 2013 (as amended or restated, the “Agreement”).

 

B.                                    This Annex is a Lateral Annex entered into
pursuant to the Agreement.

 

C.                                    Capitalized terms used but not defined
herein shall have the meanings ascribed to such terms in the Agreement.

 

NOW THEREFORE, Mountaineer and Antero hereby agree as follows:

 

1.                                      The Parties hereby agree to the addition
of the following Lateral(s) to the Agreement and to the terms set forth below
relating to such Lateral(s), as contemplated by the Agreement:

 

Lateral(s)

 

Zinnia Lateral, Middle Point Lateral and Zinnia Loop Lateral

 

 

 

Route

 

As reflected in the attached Schedule 1

 

 

 

Initial Receipt Points

 

 

1.              The inlet of Mountaineer’s two (2) phase separator immediately
upstream of the Zinnia Compressor Station, which separator shall be at a
mutually agreeable location at or near the property boundary of the Zinnia
Compressor Station and known as the “Zinnia Receipt Point”;

 

2.              The inlet of Mountaineer’s two (2) phase separator immediately
upstream of the Middle Point Compressor Station, which separator shall be at a
mutually agreeable location at or near the property boundary of the Middle Point
Compressor Station and known as the “Middle Point Receipt Point”;

 

3.              The inlet of the meter installed by Mountaineer downstream of
the compression facilities installed

 

--------------------------------------------------------------------------------


 

 

 

by or on behalf of Antero and known as the “ETC Tichenal Receipt Point”;

 

 

 

 

 

4.              The inlet of the meter installed by Mountaineer downstream of
the compression facilities installed by or on behalf of Antero and known as the
“Enerven Tichenal Station Receipt Point”;

 

5.              The inlet of the meter installed by Mountaineer downstream of
the compression facilities installed by or on behalf of Antero and known as the
“Crestwood Perkins Receipt Point”; and

 

6.              The inlet of the meter installed by Mountaineer downstream of
the compression facilities installed by or on behalf of Antero and known as the
“Crestwood Morgan Receipt Point,” each as reflected in the attached Schedule 1.

 

 

 

Pipe diameter

 

 

Zinnia Lateral:  [***]

Middle Point Lateral:  [***]

Zinnia Loop Lateral: [***]

 

 

 

Estimated footage

 

 

Zinnia Lateral:  [***]

Middle Point Lateral:  [***]

Zinnia Loop Lateral: [***]

 

 

 

Measurement Facility Capacities

 

Mountaineer shall construct measurement facilities at the Measurement Points for
the following Receipt Points, with capacities equal to at least [***]% of the
quantities set forth for such Receipt Points below, but in any event not to
exceed [***] MMcf per day at any such Receipt Point: 

 

 

 

 

 

Zinnia Compressor Station:

[***] MMcf per day

 

 

 

 

 

 

Middle Point Compressor Station:

[***] MMcf per day

 

--------------------------------------------------------------------------------

***Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

2

--------------------------------------------------------------------------------


 

 

 

ETC Tichenal Receipt Point:

[***] MMcf per day

 

 

 

 

 

 

Enerven Tichenal Station Receipt Point:

 

Crestwood Perkins Receipt Point:

 

Crestwood Morgan Receipt Point:

[***] MMcf per day

 

[***] MMcf per day

 

[***] MMcf per day

 

 

 

 

Maximum allowable operating pressure

 

At least [***] psig

 

 

 

Required Effective Date

 

 

Zinnia and Middle Point Laterals: December 31, 2012

Zinnia Loop Lateral: July 1, 2014

 

 

 

Gathering Fees

 

 

Original Zinnia Lateral Gathering Fee: $[***] per Mcf on volumes that originate
at Receipt Points on the Zinnia Lateral and Zinnia Loop Lateral up to [***] MMcf
per day.

 

Zinnia Loop Lateral Gathering Fee:  $[***] per Mcf on volumes that originate at
Receipt Points on the Zinnia Lateral and Zinnia Loop Lateral above [***] MMcf
per day.

 

Middle Point Lateral Gathering Fee: $[***] per Mcf on volumes that originate at
Receipt Points on the Middle Point Lateral.

 

For the avoidance of doubt, the Original Zinnia Lateral Gathering Fee, Zinnia
Loop Lateral Gathering Fee and Middle Point Lateral Gathering Fee shall not be
stacked on the same molecule of Gas.

 

 

 

Minimum Gathering Fees

 

 

$[***] per Accounting Period in the aggregate for volumes subject to the
Original Zinnia Lateral Gathering Fee and the Middle Point Lateral Gathering
Fee. An additional Minimum Gathering Fee of $[***] per Accounting Period for
volumes subject to the

 

--------------------------------------------------------------------------------

***Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

3

--------------------------------------------------------------------------------


 

 

 

Zinnia Loop Lateral Gathering Fee shall be payable commencing upon the Gathering
Effective Date for the Zinnia Loop Lateral.

 

 

 

Tier 1 Capacity

 

Antero’s aggregate combined Tier 1 Capacity for the Zinnia Lateral, Middle Point
Lateral, and Zinnia Loop Lateral is [***] MMcf per day, subject to the
following:

 

1.              Of this aggregate amount:

 

a.              The Tier 1 Capacity allocated to the Zinnia Lateral and Zinnia
Loop Lateral at any time shall not exceed [***] MMcf per day, and Mountaineer
shall not be obligated to take delivery of Antero’s Gas in excess of [***] MMcf
per day in the aggregate at all Receipt Points on the Zinnia Lateral and Zinnia
Loop Lateral (excluding, for the avoidance of doubt, Gas entering the Zinnia
Lateral through the Middle Point Lateral) (it being understood that Antero’s
Tier 1 Capacity on the Zinnia Lateral and Zinnia Loop Lateral downstream of the
junction of the Zinnia Lateral, the Zinnia Loop Lateral and the Middle Point
Lateral is [***] MMcf per day);

 

b.              The Tier 1 Capacity allocated to the Middle Point Lateral shall
not exceed [***] MMcf per day, and Mountaineer shall not be obligated to take
delivery of Antero’s Gas in excess of [***] MMcf per day in the aggregate on all
Receipt Points on the Middle Point Lateral; and

 

c.               Mountaineer shall not be obligated to take delivery of Antero’s
Gas in excess of [***][***] MMcf per day in the aggregate at all Receipt Points
on the Zinnia Lateral, Zinnia Loop Lateral and the Middle Point

 

--------------------------------------------------------------------------------

***Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

4

--------------------------------------------------------------------------------


 

 

 

Lateral; and

 

2.              The amount of Antero’s Gas that Mountaineer may receive at the
Receipt Points for the Zinnia Lateral, Zinnia Loop Lateral and the Middle Point
Lateral located at the Zinnia Compressor Station and Middle Point Compressor
Station (the “Applicable Compressor Stations”) at any time is dependent upon and
limited by the amount of compression capacity installed at the Applicable
Compressor Stations pursuant to the Compressor Station Annexes for the
Applicable Compressor Stations.  Until Antero has elected to increase the
compression capacity at the Applicable Compressor Stations to equal the Tier 1
Capacity for each Lateral set forth above, the actual amount of Antero’s Gas
that Mountaineer can receive at such Receipt Points will be limited to the
amount of the compression capacity at the Applicable Compressor Stations.

 

2.                                      This Annex may be executed in any number
of counterparts, each of which shall be considered an original, and all of which
shall be considered one instrument.  The Agreement, as modified by this Annex,
remains in full force and effect.  In the event of a conflict between the
Agreement and this Annex, the terms of this Annex shall control.

 

[signature page follows]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have duly executed this Annex as of the date set
forth above.

 

ANTERO RESOURCES CORPORATION

 

MOUNTAINEER MIDSTREAM COMPANY, LLC

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

Signature Page

Amended and Restated Lateral Annex — Zinnia, Middle Point, and Zinnia Loop
Laterals

 

--------------------------------------------------------------------------------


 

Schedule 1

to

Amended and Restated Lateral Annex for Zinnia, Middle Point, and Zinnia Loop
Laterals

 

[***]

 

--------------------------------------------------------------------------------

***Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED COMPRESSOR STATION ANNEX TO AMENDED AND RESTATED GAS
GATHERING AND COMPRESSION AGREEMENT (SHERWOOD) — ZINNIA LATERAL COMPRESSOR
STATION

 

This Amended and Restated Compressor Station Annex (“Annex”) dated November 4,
2013 to the Amended and Restated Gas Gathering and Compression Agreement
(Sherwood) is between Mountaineer Midstream Company, LLC (“Mountaineer”) and
Antero Resources Corporation (“Antero”).

 

A.                                    Antero and Mountaineer are parties to that
certain Amended and Restated Gas Gathering and Compression Agreement (Sherwood)
dated as of November 4, 2013 (as amended or restated, the “Agreement”).

 

B.                                    This Annex is a Compressor Station Annex
entered into pursuant to the Agreement.

 

C.                                    Capitalized terms used but not defined
herein shall have the meanings ascribed to such terms in the Agreement.

 

NOW THEREFORE, Mountaineer and Antero hereby agree as follows:

 

1.                                      The Parties hereby agree to the addition
of the following Compressor Station to the Agreement and to the terms set forth
below relating to such Compressor Station, as contemplated by the Agreement:

 

Compressor Station

 

Zinnia Compressor Station

 

 

 

Location

 

As reflected in the attached Schedule 1

 

 

 

Number of Stages of Compression

 

[***]

 

 

 

Approximate Horsepower to be Installed Initially

 

[***], subject to paragraph 2 below

 

 

 

Initial Inlet Volume Compression Capacity

 

[***] MMcf per day, subject to paragraph 2 below

 

 

 

Initial Dehydration Equipment Capacity

 

[***] MMcf per day

 

 

 

Required Compression Effective

 

December 31, 2012

 

--------------------------------------------------------------------------------

***Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

Date

 

 

 

 

 

Compression Fee

 

$[***] per Mcf

 

 

 

Minimum Compression Fee

 

For each Accounting Period, the sum of (i) $[***] plus (ii) the product of
$[***] multiplied by [***].

 

 

 

Installation of Additional Compression

 

During the first [***] after April 6, 2012, Antero may request that additional
compression be installed at the Zinnia Compressor Station to compress additional
volumes on the terms set forth in this Annex and in the Agreement. Any
additional compression that is requested by Antero during such initial [***]
period shall be installed by Mountaineer at Mountaineer’s cost on the terms set
forth in this Annex and in the Agreement, and Mountaineer will use commercially
reasonable efforts to install such additional compression as soon as reasonably
practicable and consistent with such timeframe as may be mutually agreed upon by
the Parties. After such initial [***] period, additional compression may be
installed at the Zinnia Compressor Station upon the mutual agreement of the
Parties as set forth in Section 4.2.c. of the Agreement.

 

2.                                      This Annex may be executed in any number
of counterparts, each of which shall be considered an original, and all of which
shall be considered one instrument.  The Agreement, as modified by this Annex,
remains in full force and effect.  In the event of a conflict between the
Agreement and this Annex, the terms of this Annex shall control.

 

[signature page follows]

 

--------------------------------------------------------------------------------

***Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have duly executed this Annex as of the date set
forth above.

 

ANTERO RESOURCES CORPORATION

 

MOUNTAINEER MIDSTREAM COMPANY, LLC

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

Signature Page

Amended and Restated Compressor Station Annex — Zinnia Compressor Station

 

--------------------------------------------------------------------------------


 

Schedule 1

to

Amended and Restated Compressor Station Annex for Zinnia Compressor Station

 

[***]

 

--------------------------------------------------------------------------------

***Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

AMENDED AND RESTATEDCOMPRESSOR STATION ANNEX TO
AMENDED AND RESTATED GAS GATHERING AND COMPRESSION
AGREEMENT (SHERWOOD) — MIDDLE POINT LATERAL COMPRESSOR
STATION

 

This Amended and Restated Compressor Station Annex (“Annex”) dated November 4,
2013 to the Amended and Restated Gas Gathering and Compression Agreement
(Sherwood) is between Mountaineer Midstream Company, LLC (“Mountaineer”) and
Antero Resources Corporation (“Antero”).

 

A.                                    Antero and Mountaineer are parties to that
certain Amended and Restated Gas Gathering and Compression Agreement (Sherwood)
dated as of November 4, 2013 (as amended or restated, the “Agreement”).

 

B.                                    This Annex is a Compressor Station Annex
entered into pursuant to the Agreement.

 

C.                                    Capitalized terms used but not defined
herein shall have the meanings ascribed to such terms in the Agreement.

 

NOW THEREFORE, Mountaineer and Antero hereby agree as follows:

 

1.                                      The Parties hereby agree to the addition
of the following Compressor Station to the Agreement and to the terms set forth
below relating to such Compressor Station, as contemplated by the Agreement:

 

Compressor Station

 

Middle Point Compressor Station

 

 

 

Location

 

As reflected in the attached Schedule 1

 

 

 

Number of Stages of Compression

 

[***]

 

 

 

Approximate Horsepower to be Installed Initially

 

[***]

 

 

 

Initial Inlet Volume Compression Capacity

 

[***] MMcf per day

 

 

 

Initial Dehydration Equipment Capacity

 

[***] MMcf per day

 

--------------------------------------------------------------------------------

***Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

Required Compression Effective Date

 

December 31, 2012

 

 

 

Compression Fee

 

$[***] per Mcf

 

 

 

Minimum Compression Fee

 

For each Accounting Period, the sum of (i) $[***] plus (ii) the product of
$[***] multiplied by [***].

 

 

 

Installation of Additional Compression

 

During the [***] after April 16, 2012, Antero may request that additional
compression be installed at the Middle Point Compressor Station to compress
additional volumes on the terms set forth in this Annex and in the Agreement.
Any additional compression that is requested by Antero during such initial [***]
period shall be installed by Mountaineer at Mountaineer’s cost on the terms set
forth in this Annex and in the Agreement, and Mountaineer will use commercially
reasonable efforts to install such additional compression as soon as reasonably
practicable and consistent with such timeframe as may be mutually agreed upon by
the Parties. After such initial [***] period, additional compression may be
installed at the Middle Point Compressor Station upon the mutual agreement of
the Parties as set forth in Section 4.2.c. of the Agreement.

 

2.                                      This Annex may be executed in any number
of counterparts, each of which shall be considered an original, and all of which
shall be considered one instrument.  The Agreement, as modified by this Annex,
remains in full force and effect.  In the event of a conflict between the
Agreement and this Annex, the terms of this Annex shall control.

 

[signature page follows]

 

--------------------------------------------------------------------------------

***Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have duly executed this Annex as of the date set
forth above.

 

ANTERO RESOURCES CORPORATION

 

MOUNTAINEER MIDSTREAM COMPANY, LLC

 

 

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

 

Signature Page

Amended and Restated Compressor Station Annex-Middle Point Compressor Station

 

--------------------------------------------------------------------------------


 

Schedule 1

to

Amended and Restated Compressor Station Annex for Middle Point Compressor
Station

 

[***]

 

--------------------------------------------------------------------------------

***Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED LATERAL ANNEX TO AMENDED AND
RESTATED GAS GATHERING AND COMPRESSION AGREEMENT
(SHERWOOD) - PIKE FORK AND BOBCAT LATERALS

 

This Amended and Restated Lateral Annex (“Annex”) dated November 4, 2013, to the
Amended and Restated Gas Gathering and Compression Agreement (Sherwood) is
between Mountaineer Midstream Company, LLC (“Mountaineer”) and Antero Resources
Corporation (“Antero”).

 

A.                                    Antero and  Mountaineer are parties to
that certain Amended and Restated Gas Gathering and Compression Agreement
(Sherwood) dated as of November 4, 2013 (as amended or restated, the
“Agreement”).

 

B.                                    This Annex is a Lateral Annex entered into
pursuant to the Agreement.

 

C.                                    Capitalized terms used but not defined
herein shall have the meanings ascribed to such term s in the Agreement.

 

NOW THEREFORE , Mountaineer and Antero hereby agree as follows:

 

1.                                      The Parties hereby agree to the addition
of the following Lateral (s) to the Agreement and to the terms set forth below
relating to such Lateral (s), as contemplated by the Agreement:

 

Lateral(s)

 

Pike Fork Lateral and Bobcat Lateral

 

 

 

Route

 

As reflected in the attached Schedule 1

 

 

 

Initial Receipt Points

 

1. The inlet of the meter installed by Mountaineer at the Mountaineer Receipt
Point known as the “Pike Fork Receipt Point” and

 

 

 

 

 

2. The inlet of the meter installed by Mountaineer at the Mountaineer Receipt
Point known as the “ETC Bobcat Receipt Point.”

 

 

 

Pipe diameter

 

Pike Fork Lateral : At least [***] for the estimated footage set forth below,
and at least [***] for the estimated footage set forth below.

 

--------------------------------------------------------------------------------

***Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

 

 

Bobcat Lateral:   At least [***]

 

 

 

Estimated footage

 

Pike Fork Lateral:

 

 

 

[***] pipe: [***]

 

 

 

[***] pipe: [***]

 

 

 

 

 

 

Bobcat Lateral:

[***]

 

 

 

 

Measurement Facility Capacities

 

Mountaineer shall construct measurement facilities at the Measurement Points for
the following Receipt Points, with capacities equal to at least the quantities
set forth for such Receipt Points below, but in any event not to exceed [***]
MMcf per day at any such Receipt Point:

 

 

 

 

 

Pike Fork

[***] MMcf per day

 

 

Receipt Point:

 

 

 

 

 

ETC Bobcat

[***] MMcf per day

 

 

Receipt Point:

 

 

 

Maximum allowable operating pressure

 

At least [***] psig

 

 

 

Required Gathering Effective Date

 

January 15, 2013

 

 

 

Gathering Effective Date

 

January 7, 2013

 

 

 

Gathering Fee

 

$[***] per Mcf

 

 

 

Minimum Gathering Fee

 

$[***] per Accounting Period in the aggregate for the Pike Fork and Bobcat
Laterals

 

 

 

Tier l Capacity

 

Antero’s aggregate combined Tier l Capacity for the Pike Fork Lateral and Bobcat
Lateral is [***] MMcf per day, subject to the following:

 

 

 

 

 

1.     Of this aggregate amount, the Tier I Capacity

 

--------------------------------------------------------------------------------

***Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

2

--------------------------------------------------------------------------------


 

 

 

allocated to the [***] portion of the Pike Fork Lateral at any time shall not
exceed [***] MMcf per day, and Mountaineer shall not be obligated to take
delivery of Antero’s Gas in excess of [***] MMcf per day in the aggregate at all
Receipt Points on the [***] portion of the Pike Fork Lateral;

 

 

 

 

 

2.     Of this aggregate amount, the Tier 1 Capacity allocated to the Bobcat
Lateral at any time shall not exceed [***] MMcf per day, and Mountaineer shall
not be obligated to take delivery of Antero’s Gas in excess of [***] MMcf per
day in the aggregate at all Receipt Points on the Bobcat Lateral; and

 

 

 

 

 

3.     The Tier 1 Capacity allocated to the [***] portion of the Pike Fork
Lateral at any time shall not exceed [***] MMcf per day, and Mountaineer shall
not be obligated to take delivery of Antero’s Gas in excess of [***] MMcf per
day in the aggregate at all Receipt Points on the [***] portion of the Pike Fork
Lateral (excluding, for the avoidance of doubt, Gas entering the [***] portion
of the Pike Fork Lateral through the Bobcat Lateral or the [***] portion of the
Pike Fork Lateral) (it being understood that Antero’s Tier 1 Capacity on the
[***] portion of the Pike Fork Lateral downstream of the junction of the Bobcat
Lateral and the [***] portion of the Pike Fork Lateral is [***] MMcf per day).

 

2.                                      This  Annex  may  be  executed  in  any 
number  of  counterparts,  each  of which shall be considered  an original, and
all of which shall be considered one instrument. The Agreement, as modified by
this Annex, remains in full force and effect. In the event of a conflict between
the Agreement and this Annex, the terms of this Annex shall control.

 

[signature page follows]

 

--------------------------------------------------------------------------------

***Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have duly executed this Annex as of the date set
forth above.

 

ANTERO RESOURCES CORPORATION

 

MOUNTAINEER MIDSTREAM COMPANY, LLC

 

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

 

Signature Page

Amended and Restated Lateral Annex-Pike Fork and Bobcat Laterals

 

--------------------------------------------------------------------------------


 

Schedule 1

to

Lateral Annex for Pike Fork and Bobcat Laterals

 

[***]

 

--------------------------------------------------------------------------------

***Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

 
